Citation Nr: 0822523	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-37 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from March 1982 to April 1985 
and from June 1986 to April 1992.  He had service in 
Southwest Asia from January to June 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The appeal was remanded for additional development of the 
record in June 2007, and subsequently returned to the Board 
for appellate consideration.


FINDING OF FACT

Tinea versicolor is related to service.


CONCLUSION OF LAW

Tinea versicolor was incurred in service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

An October 2001 letter discussed the evidence of record and 
indicated the evidence that VA had requested.  The veteran 
was asked to identify or submit evidence indicating that the 
claimed disabilities had existed since service discharge.  
The letter explained how VA would assist the veteran in 
obtaining supportive evidence and explained the veteran's 
responsibilities.

A letter dated in May 2003 provided the veteran with the 
status of his claim.  

A July 2005 letter asked the veteran for evidence showing 
that tinea versicolor had existed since service.  Various 
types of evidence were suggested.  The veteran was advised to 
send any medical reports in his possession.  The evidence 
necessary to support a claim for service connection was 
discussed.  The evidence of record was listed and the veteran 
was told how VA would assist him in obtaining further 
evidence.  

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Service medical records show that the veteran was diagnosed 
with tinea cruris of the groin area in May 1991.  An October 
1991 examination report for a Medical Board indicates that 
the physical examination was normal with the exception of the 
veteran's right foot and ankle, which had undergone open 
reduction and fixation after a fracture.  

On VA general medical examination in June 1992 the veteran 
made no complaint referable to his skin.

On VA general medical examination in May 1993, the veteran's 
skin was clear.  

A December 1994 VA consultation request indicates the 
veteran's report of a two year history of plaques on his 
back.

A VA outpatient treatment record dated in June 1995 reflects 
a diagnosis of tinea versicolor above the veteran's waist and 
on his back.  At that time, he reported a history since 2002.

The report of a Persian Gulf Registry examination conducted 
in September 1999 indicates that the veteran had a macular, 
flat, pinkish, brownish rash affecting much of his back as 
well as the anterior torso.  The diagnosis was tinea 
versicolor of the torso.

A history of tinea versicolor is noted in a July 2001 VA 
outpatient treatment record.

A VA skin examination was carried out in March 2002.  The 
examiner noted that the sources of information for the 
examination included the veteran's report and VA outpatient 
records.  The veteran reported a chronic skin condition 
diagnosed as tinea versicolor which had been present over the 
previous 10 years despite use of oral antifungal agents and 
topical agents.  He related that the condition seemed to be 
worse in warm weather.  Physical examination revealed that 
approximately one third of the veteran's chest area and one 
quarter of his back had confluent erythematous scaling 
consistent with dermatophytosis.  The impression was 
dermatophytosis of the chest and back.

A VA problem list dated in February 2003 indicates no skin 
conditions.  In May 2003, the veteran was seen with 
complaints of a rash around old scars.  He indicated that 
over the previous couple of months he had experienced 
swelling and discoloration around some tattoos and old scars.  
He stated that he had never had such symptoms before.  
Physical examination revealed multiple violaceous papules 
within old scars.  The assessment was papules of unclear 
etiology.  

A VA dermatology note dated in June 2003 notes the veteran's 
report of progressively erythematous, pruritis, and painful 
scars and tattoos, with concomitant mild shortness of breath 
and fatigue.  Upon physical examination, the provider 
indicated that the erythema nodosum and granulomatous scars 
and tattoos were highly suggestive of sarcoidosis.  An August 
2003 treatment record indicates that the veteran had been 
placed on medication for sarcoidosis.  

A November 2003 VA treatment record indicates a history of 
sarcoidosis with dermatological manifestations of erythema 
nodosum and multiple sarcoid granulomas.

An October 2005 VA domiciliary admission history and physical 
notes that the veteran's skin was warm and dry, with good 
turgor.  

A VA skin examination was conducted in July 2007.  The 
examiner noted that the veteran's claims folder was reviewed.  
The veteran reported that he developed a rash on his back 
during service, in 1991 or 1992.  He stated that he did not 
have medical evaluation or treatment in service.  The 
examiner noted a record dated in May 1991 reflecting tinea 
cruris.  The veteran reported that he had been diagnosed with 
tinea versicolor at the Seattle VA and that it resolved with 
oral medication.  He related that since that time, he had 
suffered from an itchy, red rash on his back.  He reported 
two or three flare-ups lasting for an unspecified amount of 
time and resolving spontaneously.  The examiner noted that 
there were no records pertaining to any recent evaluation or 
treatment for the condition.  The veteran also reported 
constant "jock itch" which he treated with over the counter 
topical cream.  Physical examination revealed a few scattered 
macules that were brown pigmented, homogeneous and measuring 
between one and four millimeters in diameter.  The examiner 
indicated that they were consistent with benign nevi.  On the 
anterior aspect of the veteran's trunk and abdomen there were 
several similar lesions.  The veteran declined examination of 
the groin area.  The examiner stated that the skin 
examination was normal, with a few benign nevi.  She 
concluded that there was insufficient clinical evidence to 
warrant a diagnosis of tinea versicolor.  She noted that the 
service medical records did not reflect treatment for tinea 
versicolor.  She acknowledged that the veteran was diagnosed 
with tinea cruris in service, and noted that there was no 
rash consistent with tinea versicolor on examination.  
Moreover, she indicated that the veteran's report of an 
itchy, red rash was inconsistent with tinea versicolor, which 
was generally brown or hypopigmented and non-pruritic.  She 
stated that although tinea cruris and tinea versicolor were 
both superficial fungal infections, they were caused by 
different dermatophytes.  She opined that if the veteran had 
tinea versicolor skin infection, it was not related to an in-
service tinea cruris infection.

Having carefully reviewed the evidence pertaining to this 
claim, the Board finds that service connection is warranted 
for tinea versicolor.  In this regard, the Board notes that 
the first diagnosis of tinea versicolor dates to June 1995, 
more than three years after service discharge.  However, in 
1994 he reported a two year history of skin problems and in 
1995, he reported an onset in 1992.  The veteran's reports 
predated a claim and are very probative of the date of onset 
that he noted the condition.  At that time, he was seeking 
treatment and it is expected that he would provide an 
accurate history so as to obtain the best form of treatment.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The evidence establishes 
an in-service onset of tinea versicolor.  

The Board notes that the veteran has asserted that he has 
suffered from tinea versicolor since service.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of symptoms during 
service and thereafter are supported by the post-service 
treatment records which place complaints of skin plaques as 
early as 2002.  We find his assertion and his noting to be 
credible.

In light of the above discussion, the Board must conclude 
that the evidence supports the veteran's claim of entitlement 
to service connection for tinea versicolor.


ORDER

Entitlement to service connection for tinea versicolor is 
granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


